DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.

 Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 14: a comma should be inserted after “extract” such that it reads “extract, from”;
Claim 1, line 15: a comma should be inserted after “range” such that it reads “range, data”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “to process the sensing data to extract from the dielectric spectrum of the medium in said frequency range data indicative of a measureable change in at least one of spectral parameters including broadening and position of a main relaxation peak of the dielectric spectrum of the medium as a direct measure of a change in glucose concentration” in lines 13-17. According to one interpretation, claim 1 indicates that a measurable change in a main relaxation peak is extracted from a dielectric spectrum of the medium. It is unclear how one can extract a change in spectral parameters including broadening and position of a main relaxation peak from a single dielectric spectrum. As described in Page 12 of the Applicant’s specification, Figs. 3 and 4 depict changes in spectral parameters of the main relaxation peak. However, it is the Examiner’s understanding that these changes are acquired from multiple dielectric spectrums indicative of different glucose concentrations (e.g., one dielectric spectrum corresponds to one glucose concentration). Therefore, it is unclear how one can measure changes in the spectral parameters of the main relaxation peak from a single dielectric spectrum. 
Claim 1 recites “data indicative of a measureable change in at least one of spectral parameters including broadening and position of a main relaxation peak of the dielectric spectrum of the medium as a direct measure of a change in glucose concentration” in lines 15-17. It is unclear how the recitation of “as a direct measure of a change in glucose concentration” is related to the previously recited limitations. Should the “measurable change in at least one of spectral parameters” or the “data” be considered to be “a direct measure of a change in glucose concentration”? 
Claims 2-9 are rejected by virtue of their dependence from claim 1. 
Claim 8 recites “a measured dielectric spectrum” in line 3. Claim 1 recites “determine a dielectric spectrum” in line 11. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation in claim 8 will be interpreted to be “the dielectric spectrum”. 
Claim 8 recites “a broadening parameter” in lines 5-6. Claim 1 recites “spectral parameters including broadening and position of a main relaxation peak” in lines 15-16 which indicate a broadening parameter. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation in claim 8 will be interpreted to be “the broadening parameter”. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0275814 A1 (Watanabe) (cited by Applicant) and in view of “Microwave Dielectric Measurements of Erythrocyte Suspensions” (Bao) (previously cited).
	With regards to claim 1, Watanabe discloses a system of non-invasive monitoring of a blood glucose concentration of a medium in a region of interest in a subject (Figs. 1-2 and ¶¶ [0047]-[0048] disclose a measuring system 1 for measuring concentration of desired constituent of specimen), the system comprising: a sensor device (Figs. 1-2 and ¶ [0048] disclose an oscillation-detection apparatus 30 and cavity resonator 40) comprising at least one radiation sensor configured and operable to generate radiating beams of different frequencies in a frequency range of 5 GHz to 300 GHz towards the medium (¶ [0048] discloses oscillator 10 outputs an electromagnetic wave having variable frequency between 5 GHz and 300 GHz, thereby indicating that the cavity resonator 40 is operable to generate the variable electromagnetic wave), receive radiation responses from the medium (¶ [0048] discloses detector 20 detecting the electromagnetic wave reflected at the specimen S), and generate corresponding sensing data indicative of a dielectric response of the cytoplasm containing cells in said medium due to water in the medium (¶¶ [0074]-[0089] disclose generating the real and imaginary parts of the complex permittivity of the blood, wherein the complex permittivity is indicative of the response of all the components of the blood, including cytoplasm-containing cells and water); and a control unit configured to receive and process the sensing data to determine a dielectric spectrum of the medium in said frequency range being indicative of the dielectric response of the cytoplasm containing cells in the medium (Figs. 1-2 and ¶ [0050] discloses a processor 50; ¶ [0086] discloses determining the complex permittivity at several points of frequency (i.e., a dielectric spectrum) and using the processor 50 to fit the discrete data with the dielectric relaxation equation and define the dielectric property of the specimen and the constituent concentration thereof), wherein said control unit is configured and operable to process the sensing data to extract, from the dielectric spectrum of the medium in said frequency range, data indicative of a measurable change in at least one of spectral parameters including broadening and position of a main relaxation peak of the dielectric spectrum of the medium as a direct measure of a change in glucose concentration (¶¶ [0080]-[0081], [0086] disclose the determination of f0,  α, and β, wherein f0 is a position of a peak frequency of the imaginary part of the complex permittivity, and at least one of α and β is a broadening coefficient; ¶¶ [0087]-[0088] disclose the generation of a correction function which correlates changes in the fitting factors to changes in blood-sugar levels, thereby indicating that the fitting factors are indicative of a measurable change in the spectral parameters in relationship to direct measures of changes in glucose concentration), the measurable change in the main relaxation peak in said frequency range is indicative of a modification response of the cytoplasm caused by addition of glucose to the blood plasma outside a cellular membrane in vivo, enabling to thereby monitor blood glucose concentration in the media (¶¶ [0087]-[0088] discloses the determination of the blood-sugar level of the serum based on the parameters of the dielectric relaxation equation, wherein the determination reflects the response of all the components of the blood, including the response of the cytoplasm and blood plasma). 
	Watanabe is silent with regards to the radiating beams being in the frequency range of 0.5 GHz to 60 GHz and whether the main relaxation peak is associated with a dielectric response of the water. 
	In a related system for determining dielectric properties of blood, Bao discloses providing a frequency response of 100 kHz to 100GHz (Page 2177, Right Column) and that red blood cell suspensions exhibit a dispersion centered in a microwave frequency range is attributed to the relaxation of water molecules in the bulk phase (Page 2173, Right Column). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the frequency range for investigating the blood of Watanabe to incorporate the frequency range of Bao. The motivation would have been to present an overall picture of the dielectric dispersion in the entire radio and microwave frequency range (Page 2177, Right Column of Bao) and provide a better diagnostic picture of the dielectric dispersion of the blood. Additionally or alternatively, it would have been the simple substitution of one known equivalent element for another to provide predictable results. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the determined peak relaxation frequency of Watanabe such that it is associated with the γ- dispersion due to the relaxation of water as taught by Bao. The motivation would have been to analyze a peak in a frequency range with is indicative of the properties of the constituents of red blood cells, thereby providing a more complete diagnostic analysis of the blood and its relationship with glucose. 

With regards to claim 3, Watanabe further teaches that the radiation sensor comprises at least one open resonator (Figs. 6A and ¶ [0068] disclose the cavity resonator being an open resonator). 

With regards to claim 4, Watanabe further teaches that said radiation sensor comprises at least one radiation unit, each radiation unit being configured and operable for sequentially generating two or more of the radiating beams of the different frequencies in said frequency range (¶ [0089] discloses measuring complex permittivity for a hundred of the centi-millimeter waves having different frequencies, thereby indicating the sequential generation of different frequencies; ¶ [0049] discloses oscillation-detection device 30 outputting first and second centi-millimeter waves having first and second frequencies to resonator 40).

With regards to claim 6, Watanabe further teaches that said radiation sensor is configured for location on a skin of a subject during measurement (Fig. 1 depicts the location of resonator 40 on the skin of the specimen).

With regards to claim 7, Watanabe further discloses that the sensor device further comprises at least one sensor configured to determine at least one of blood volume, temperature and skin moisture (Fig. 2 and ¶ [0048] disclose a thermal sensor 60 for measuring temperature of the specimen).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Bao, as applied to claim 1 above, and further in view of US 2016/0169746 A1 (Koyama) (previously cited). 
With regards to claim 2, the above combination is silent regarding whether the radiation sensor comprises at least one antenna unit. 
In a related system for transmitting electromagnetic waves to a subject (abstract of Koyama), Koyama teaches that an antenna may function as a resonator (¶ [0033]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the resonator of Watanabe with an antenna as taught by Koyama. Because both a resonator and antenna are capable of providing electromagnetic waves, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Bao, as applied to claim 1 above, and further in view of US 2006/0170931 A1 (Guo) (previously cited).
With regards to claim 5, Watanabe further teaches that said radiation sensor comprises at least one radiation unit, each of said at least one radiation unit configured and operable for sequentially generating two or more radiating beams of the different frequencies in said frequency range (¶ [0089] discloses measuring complex permittivity for a hundred of the centi-millimeter waves having different frequencies, thereby indicating the sequential generation of different frequencies; ¶ [0049]).
The above combination is silent with regards to whether there is a plurality of two or more radiation units configured and operable for generating a corresponding plurality of the radiating beams of the different frequencies in said frequency range. 
In the same field of endeavor of providing different resonance frequencies to a medium (¶ [0032] of Guo), Guo discloses using an array of integrated resonator devices with different resonance frequencies (¶ [0032] of Guo). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the use of a resonator configured to provide two or more different frequencies of Watanabe, based on the teachings of Guo, with an array of resonators with different frequencies. Because both systems are capable of providing different frequencies, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 

 Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Bao, as applied to claim 1 above, and further in view of “Cole-Cole Model for Glucose-Dependent Dielectric Properties of Blood Plasma for Continuous Glucose Monitoring” (Karacolak) (previously cited). 
With regards to claim 8, Watanabe teaches that the control unit determines blood glucose concentration by fitting a measured dielectric spectrum of the media to a Cole-Cole dielectric function (¶¶ [0082]-[0086] of Watanabe). The above combination is silent with regards to whether the conductivity term is as follows: 
    PNG
    media_image1.png
    40
    259
    media_image1.png
    Greyscale
 where Δε is a dielectric strength, τ is a characteristic relaxation time, α is a broadening parameter, σ is a dc conductivity, ε0 is a permittivity of free space and ε∞ is a high frequency limit of the real component of the dielectric permittivity.
In a related system for determining glucose concentrations based on dielectric properties, Karacolak discloses determines blood glucose concentration by fitting a measured dielectric spectrum of the media to a Cole-Cole dielectric function and the conductivity term is as follows: 
    PNG
    media_image1.png
    40
    259
    media_image1.png
    Greyscale
 where Δε is the dielectric strength, τ is the characteristic relaxation time, α is the broadening parameter, σ is the dc conductivity, ε0 is the permittivity of free space and ε∞ is the high frequency limit of the real component of the dielectric permittivity (2. Methodology on Pages 1-2). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the method for determining the blood glucose concentration of Watanabe with the method of Karacolak. Because both methods are capable of determining blood glucose concentrations using swept frequencies, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 
	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Bao, as applied to claim 1, and further in view of “Dielectric spectroscopy of single cells: time domain analysis using Maxwell’s mixture equation” (Sun). 
With regards to claim 9, the above combination is silent with regards to whether the control unit is configured and operable to extract a spectrum of a single red blood cell from the sensing data. 
In a related system for dielectric spectroscopy, Sun discloses providing a single shell model for a cell (2. Theoretical Calculations Section on Pages 2-3) and determining a dielectric spectrum of the cell (3.3 Frequency domain dielectric spectroscopy analysis Section on Pages 4-5). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control unit of the above combination to incorporate that it extracts a spectrum of a single red blood cell from sensing data as taught by Sun. The motivation would have been to provide a more detailed analysis of the cell suspension which accounts for the poorly conducting membrane which separates the cytoplasm from the suspension medium (see 1. Introduction Section of Sun). 

Response to Arguments
Claim Objection
	There are new grounds of claim objections.
35 U.S.C. § 112
There are new grounds of rejections under 35 U.S.C. § 112(b). 
35 U.S.C. § 103
Applicant's arguments filed 05/23/2022 have been fully considered but they are not persuasive. 

Specifically, the Applicant asserts:

    PNG
    media_image2.png
    195
    528
    media_image2.png
    Greyscale

This argument is not persuasive because Watanabe discloses monitoring a broadening parameter and a position parameter of the main relaxation peak. Paragraph [0081] of Watanabe discloses that f-0 is a peak frequency of the complex permittivity in the Havriliak-Negami Dielectric Relaxation equation, and the Examiner asserts that f0 is an indication of a location (i.e., a position) of the peak frequency of the relaxation of the medium. Paragraph [0081] of Watanabe further discloses α and β as correction factors. “Comparison of the Havriliak-Negami and Stretched Exponential Functions” indicate that the parameters α and β are represent the width (i.e., broadness) and skewness of the dielectric loss. Paragraphs  [0080]-[0081], [0086] disclose the determination of f0, α, and β. Paragraphs [0087]-[0088] disclose the generation of a correction function which correlates changes in the fitting factors to changes in blood-sugar levels, thereby indicating that the fitting factors are indicative of changes in the spectral parameters in relationship to changes in glucose concentration. Therefore, the Watanabe discloses the claimed limitation.

The Applicant further asserts:

    PNG
    media_image3.png
    98
    529
    media_image3.png
    Greyscale

This argument is not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., measurement of changes in the broadening of the main relaxation peak) are not recited in the rejected claim(s). Claim 1 recites “data indicative of a measurable change in at least one of spectral parameters including broadening and position of a main relaxation peak of the dielectric spectrum as a direct measure of a change in glucose concentration. Paragraphs  [0080]-[0081], [0086] disclose the determination of f0, α, and β. Paragraphs [0087]-[0088] disclose the generation of a correction function which correlates changes in the fitting factors to changes in blood-sugar levels, thereby indicating that the fitting factors are indicative of changes in the spectral parameters in relationship to changes in glucose concentration. Therefore, the acquired fitting factors reads upon the claimed limitation of “the data indicative of a measurable change…”. 

The Applicant further asserts that “Watanabe does not measure any change in the parameters of the Cole-Cole dielectric relaxation equation.” This argument is not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., measuring a change in the parameters of the Cole-Cole dielectric relaxation equation) are not recited in the rejected claim(s).  

The Applicant describes their invention on pages 6-7 of the Remarks filed 05/23/2022:
 
    PNG
    media_image4.png
    607
    458
    media_image4.png
    Greyscale

This argument is not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a change in the broadening parameter as a function of the glucose concentration change by comparing between the dielectric response of bulk water and inside the cytoplasm of the cells) are not recited in the rejected claim(s). The Examiner notes that the control unit is only configured to extract data indicative of a measurable change. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                             
/ALLEN PORTER/Primary Examiner, Art Unit 3792